             Case 3:19-cv-05960-MJP Document 77 Filed 09/17/20 Page 1 of 6



                                                  THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7
     MARK HOFFMAN, on behalf of himself and all
 8   others similarly situated,
                                                     NO. 3:19-cv-05960-MJP
 9                               Plaintiff,
                                                     STIPULATION AND [PROPOSED]
10                                                   ORDER SETTING TRIAL DATE AND
            vs.
                                                     RELATED DEADLINES
11
     HEARING HELP EXPRESS, INC.,
12                                                    Note on Motion Calendar: 9/17/20
     TRIANGULAR MEDIA CORP.,
     LEADCREATIONS.COM, LLC and LEWIS
13   LURIE,
14
                                 Defendants.
15

16

17                                       I. STIPULATION

18          Plaintiff Mark Hoffman and Defendants Hearing Help Express, Inc. and Lewis Lurie

19   stipulate as follows:

20                                 EVENT                                                   DATE
21
      JURY TRIAL DATE                                                        November 1, 2021
22
      Deadline for joining additional parties                                December 31, 2020
23
      Reports from expert witness under FRCP 26(a)(2) due                    January 15, 2021
24
      Deadline to move for class certification                               February 25, 2021
25

26

27
                                                                TERRELL MARSHALL LAW GROUP PLLC
     STIPULATION AND [PROPOSED] ORDER SETTING                          936 North 34th Street, Suite 300
     TRIAL DATE AND RELATED DEADLINES - 1                              Seattle, Washington 98103-8869
                                                                    TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                            www.terrellmarshall.com
             Case 3:19-cv-05960-MJP Document 77 Filed 09/17/20 Page 2 of 6




 1                                    EVENT                                                       DATE

 2    All motions related to discovery must be filed by and noted on                May 6, 2021
      the motion calendar on the third Friday thereafter (see CR7(d))
 3

 4    Discovery completed by                                                        April 30, 2021

 5    All dispositive motions must be filed by and noted on the                     May 27, 2021
      motion calendar on the fourth Friday thereafter (see CR7(d))
 6
      Counsel are cognizant of the requirement to provide
 7    courtesy copies of any motions with exhibits or other
      attachments exceeding 50 pages.
 8

 9    All motions in limine must be filed by and noted on the motion September 27, 2021
      calendar no earlier than the third Friday thereafter and no later
10    than the Friday before the pretrial conference
11    Agreed pretrial order due                                                     October 19, 2021
12
      Trial briefs, proposed voir dire questions, and proposed jury                 October 19, 2021
13    instructions
14    Pretrial conference                                                           October 21, 2021 at
                                                                                    01:30 PM
15

16    Length of Jury Trial                                                          5 − 7 days

17
                                            COOPERATION:
18          As required by CR 37(a), counsel will resolve all discovery matters by agreement, if
19   possible. Counsel shall also cooperate in preparing the final pretrial order in the format required
20   by CR 16.1, except as set forth below.
21
                                                EXHIBITS:
22
            The original and one copy of the trial exhibits are to be delivered to chambers four days
23
     before the trial date. Each exhibit shall be clearly marked. Exhibit tags are available in the
24
     Clerk’s Office. Pursuant to this Court’s practices, plaintiff's exhibits shall be numbered
25
     consecutively beginning with 1 and defendants’ exhibits shall be numbered consecutively
26
     beginning with the next number series not used by plaintiff. Duplicate documents shall not be
27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     STIPULATION AND [PROPOSED] ORDER SETTING                                 936 North 34th Street, Suite 300
     TRIAL DATE AND RELATED DEADLINES - 2                                     Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                   www.terrellmarshall.com
             Case 3:19-cv-05960-MJP Document 77 Filed 09/17/20 Page 3 of 6




 1   listed twice: once a party has identified an exhibit in the pretrial order, any party may use it.

 2   Each set of exhibits shall be submitted in individual file folders with appropriately numbered

 3   tabs.

 4                                            SETTLEMENT:
 5           Should this case settle, counsel shall notify Rhonda Miller as soon as possible at (206)
 6   370−8518.
 7           RESPECTFULLY SUBMITTED AND DATED this 17th day of September, 2020.
 8
      TERRELL MARSHALL LAW                              BLANK ROME LLP
 9     GROUP PLLC

10    By: /s/ Adrienne D. McEntee, WSBA #34061 By: /s/ Nicole Bartz Metral, Pro Hac Vice
         Beth E. Terrell, WSBA #26759             Ana Tagvoryan, Admitted Pro Hac Vice
11       Email: bterrell@terrellmarshall.com      Email: atagvoryan@blankrome.com
12       Jennifer Rust Murray, WSBA #36983        Nicole Bartz Metral, Pro Hac Vice
         Email: jmurray@terrellmarshall.com       Email: nbmetral@blankrome.com
13       Adrienne D. McEntee, WSBA #34061         BLANK ROME LLP
         Email: amcentee@terrellmarshall.com      2029 Century Park East, 6th Floor
14       Benjamin M. Drachler, WSBA #51021        Los Angeles, California 90067
         Email: bdrachler@terrellmarshall.com     Telephone: (424) 239-3400
15                                                Facsimile: (424) 239-3434
         936 North 34th Street, Suite 300
16       Seattle, Washington 98103-8869
         Telephone: (206) 816-6603                David E. Crowe, WSBA #43529
17                                                Email: dcrowe@vkclaw.com
         Anthony I. Paronich, Pro Hac Vice        VAN KAMPEN & CROWE PLLC
18       Email: anthony@paronichlaw.com           1001 Fourth Avenue, Suite 4050
         PARONICH LAW, P.C.                       Seattle, Washington 98154
19                                                Telephone: (206) 386-7353
         350 Lincoln Street, Suite 2400
20       Hingham, Massachusetts 02043             Facsimile: (206) 405-2825
         Telephone: (617) 485-0018
21       Facsimile: (508) 318-8100                Jeffrey Rosenthal, Admitted Pro Hac Vice
                                                  Email: rosenthal-j@blankrome.com
22                                                BLANK ROME LLP
      Attorneys for Plaintiff and the Proposed
      Class                                       130 North 18th Street
23                                                Philadelphia, Pennsylvania 19103
24                                                Telephone: (215) 569-5500
                                                  Facsimile: (215) 569-5555
25
                                                        Attorneys for Defendant Hearing Help
26                                                      Express, Inc.
27
                                                                       TERRELL MARSHALL LAW GROUP PLLC
     STIPULATION AND [PROPOSED] ORDER SETTING                                 936 North 34th Street, Suite 300
     TRIAL DATE AND RELATED DEADLINES - 3                                     Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                   www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 77 Filed 09/17/20 Page 4 of 6



     MALDONADO LAW GROUP
 1

 2
     By: /s/ Edward Maldonado, Pro Hac Vice
 3     Edward Maldonado, Pro Hac Vice
       Email: eam@maldonado-group.com
 4     Email: awclerk@maldonado-group.com
       2850 S. Douglas Road, Suite 303
 5
       Coral Gables, Florida 33134
 6     Telephone: (305) 477-7580

 7      Carl J. Marquardt
        Email: carl@cjmpllc.com
 8      LAW OFFICE OF CARL J.
 9        MARQUARDT, PLLC
        1126 34th Avenue, Suite 311
10      Seattle, Washington 98122-5137
        Telephone: (206) 388-4498
11
     Attorneys for Defendant Lewis Lurie
12

13
                                   II. [PROPOSED] ORDER
14

15         IT IS SO ORDERED.
16         Dated this _______ day of ____________________, 2020.
17

18

19                                            ____________________________________
                                              UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27
                                                            TERRELL MARSHALL LAW GROUP PLLC
     STIPULATION AND [PROPOSED] ORDER SETTING                         936 North 34th Street, Suite 300
     TRIAL DATE AND RELATED DEADLINES - 4                             Seattle, Washington 98103-8869
                                                                   TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                           www.terrellmarshall.com
             Case 3:19-cv-05960-MJP Document 77 Filed 09/17/20 Page 5 of 6




 1                                     CERTIFICATE OF SERVICE

 2          I, Adrienne D. McEntee, hereby certify that on September 17, 2020, I electronically

 3   filed the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4   notification of such filing to the following:

 5                  David E. Crowe, WSBA #43529
                    Email: dcrowe@vkclaw.com
 6
                    VAN KAMPEN & CROWE PLLC
 7                  1001 Fourth Avenue, Suite 4050
                    Seattle, Washington 98154
 8                  Telephone: (206) 386-7353
                    Facsimile: (206) 405-2825
 9

10                  Ana Tagvoryan, Admitted Pro Hac Vice
                    Email: atagvoryan@blankrome.com
11                  Nicole Bartz Metral, Admitted Pro Hac Vice
                    Email: nbmetral@blankrome.com
12                  BLANK ROME LLP
                    2029 Century Park East, 6th Floor
13                  Los Angeles, California 90067
14                  Telephone: (424) 239-3400
                    Facsimile: (424) 239-3434
15
                    Jeffrey Rosenthal, Admitted Pro Hac Vice
16                  Email: rosenthal-j@blankrome.com
                    BLANK ROME LLP
17                  130 North 18th Street
18                  Philadelphia, Pennsylvania 19103
                    Telephone: (215) 569-5500
19                  Facsimile: (215) 569-5555

20                  Attorneys for Defendant Hearing Help Express, Inc.
21
                    Carl J. Marquardt
22                  Email: carl@cjmpllc.com
                    LAW OFFICE OF CARL J. MARQUARDT, PLLC
23                  1126 34th Avenue, Suite 311
                    Seattle, Washington 98122-5137
24                  Telephone: (206) 388-4498
25

26

27
                                                                  TERRELL MARSHALL LAW GROUP PLLC
     STIPULATION AND [PROPOSED] ORDER SETTING                             936 North 34th Street, Suite 300
     TRIAL DATE AND RELATED DEADLINES - 5                                 Seattle, Washington 98103-8869
                                                                       TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                               www.terrellmarshall.com
           Case 3:19-cv-05960-MJP Document 77 Filed 09/17/20 Page 6 of 6



                 Edward Maldonado, Admitted Pro Hac Vice
 1               Email: eam@maldonado-group.com
                 Email: awclerk@maldonado-group.com
 2
                 MALDONADO LAW GROUP
 3               2850 S. Douglas Road, Suite 303
                 Coral Gables, Florida 33134
 4               Telephone: (305) 477-7580
 5               Attorneys for Defendant Lewis Lurie
 6
           DATED this 17th day of September, 2020.
 7
                                        TERRELL MARSHALL LAW GROUP PLLC
 8
                                        By:     /s/ Adrienne D. McEntee, WSBA #34061
 9                                            Adrienne D. McEntee, WSBA #34061
                                              Email: amcentee@terrellmarshall.com
10
                                              936 North 34th Street, Suite 300
11                                            Seattle, Washington 98103
                                              Telephone: (206) 816-6603
12                                            Facsimile: (206) 319-5450
13                                      Attorneys for Plaintiff and the Proposed Class
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                               TERRELL MARSHALL LAW GROUP PLLC
     STIPULATION AND [PROPOSED] ORDER SETTING                         936 North 34th Street, Suite 300
     TRIAL DATE AND RELATED DEADLINES - 6                             Seattle, Washington 98103-8869
                                                                   TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                           www.terrellmarshall.com
